Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 11, 2014

                                            No. 04-14-00567-CV

                                      EX PARTE Tad Dana PERRY

                                   Original Habeas Corpus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On August 8, 2014, relator Tad Dana Perry filed a petition for writ of habeas corpus. This
court is of the opinion that a serious question concerning a portion of the relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in
interest may file a response to the petition in this court no later than 12:00 p.m. on Friday,
August 15, 2014. Specifically, a response is requested on the issue of the trial court’s
authority to restrict the discretion of the Sheriff to award good conduct time credit. See
TEX. CODE CRIM. PROC. ANN. art. 42.032 (West Supp. 2014). Any such response must
conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on August 11th, 2014.                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 07-06-4710-CCL, styled In the Interest of T.S.P., a Child, pending in the
County Court at Law, Medina County, Texas, the Honorable Vivian Torres presiding.